internal_revenue_service number release date cc psi 1-cor-116325-01 date uilc we are responding to correspondence submitted on your behalf by requesting corrective relief for small_business status the information submitted explains that your company received acceptance as an s_corporation effective for date forward yet your and returns filed in date used forms instead of 1120s and an accounting year end of june instead of december there is no record of a return on file our records indicated that your s election was terminated by the internal_revenue_service in date after you failed to respond to a letter from service_center staff in order to correct this problem you must file an 1120s for calendar_year period and amend tax returns for all subsequent open taxable years to reflect a december year end using form_1120s please complete this corrective process within days after receiving this letter and include a copy of this letter with your amended package you should keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
